Title: To Thomas Jefferson from Martin Dawson, 19 September 1824
From: Dawson, Martin
To: Jefferson, Thomas


                        Sir
                        
                            Cincinnati (Ohio)
                            Sept 1824
                    From the friendship which  you have entertained for Major General Harrison and the patronage which you extended towards him during  your administration of the Government of the United States, all of which appears by certain documents put into my hands,—I have taken the liberty of dedicating to you “A Historical Narrative of the civil and military services of Major General Harrison and a vindication of his character” predicated upon those document—without your permission first obtained—With great respect Sir your person and Character I beg your acceptance of a Copy of that work herewith transmitted—which to those who require conviction I have the fullest confidence will prove satisfactory that he was not undeserving the patronage extended towards him by you and you illustrious successor in officeI am Sir  with great esteem and regard your Obedient Servt
                        Moses Dawson